The order was made by this court on the apparent consent of all the parties interested. We can find in the motion papers no justification for any comment on the good faith of the attorneys who appeared before this court on the original motion. Because, however, of the circumstances now existing, the motion to vacate the original order is granted, without prejudice to any further motion that maybe deemed advisable by either party. Present —Jenks, P. J., Carr, Rich and Putnam, JJ.; Burr, J., taking no part.